Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/20/22, Applicant amended claims 22-12, and 14-20, canceled claim 13, and added no new claims.  Claims 1-12 and 14-20 are presented for examination.

Amendments to the Claims
Please cancel claim 7 and amend claims 1, 4-6, 8-9, 12, and 15 as follows:

(CURRENTLY AMENDED) A non-transitory computer tangible medium containing instructions for securing a 
storing each data object of a ; and[[.]]
blockchaining the data objects contained within the root node, leaf nodes and interconnecting nodes together to form blockchains.

4.	(CURRENTLY AMENDED) The non-transitory computer tangible medium of claim 1, further comprising:
interrogating the 
and
selecting a Merkle Tree having an order “O” and levels “n” that has an equal or greater total number of root, leaf, and interconnecting nodes than there are objects within the 
5.	(CURRENTLY AMENDED) The non-transitory computer tangible medium of claim 1, further comprising:
interrogating the 
and
selecting a Merkle Tree having an optimal combination of order “O” and level “n” that produces the closest total number of root, leaf, and interconnecting nodes to the number of objects that which is actually present in the 

6.	(CURRENTLY AMENDED) The non-transitory computer tangible medium of claim 1, further comprising:
interrogating the 
and
increasing an order “O” of the Merkle Tree in order to reduce a number of levels “n” within the Merkle Tree.

8. 	(CURRENTLY AMENDED) The non-transitory computer tangible medium of claim 1, wherein each blockchain has a first blockchain block based upon the data object within the root node, wherein each blockchain has a final blockchain block based upon the data object within one of the leaf nodes, wherein each blockchain has a final blockchain block based upon a data object within a different leaf node.

9.	(CURRENTLY AMENDED) A non-transitory computer tangible medium containing instructions for securing a 
mapping a 
storing the data objects within the Merkle Tree’s root node, leaf nodes, and nodes interconnecting the root node to the leaf nodes; and
blockchaining the root node, leaf nodes and interconnecting nodes containing the data objects together into blockchains 

12.	(CURRENTLY AMENDED) The non-transitory computer tangible medium of claim 9, further comprising:
interrogating the 
and
selecting a Merkle Tree having an order “O” and levels “n” that has an equal or greater total number of root, leaf, and interconnecting nodes than there are objects within the 

15.	(CURRENTLY AMENDED) A non-transitory computer tangible medium containing instructions for securing a 
storing each data object of a interconnecting nodes containing the data objects are blockchained together.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for securing a large data set with a blockchained Merkle B-Tree: storing each data object of a data set within a separate node of a Merkle Tree including within a root node, leaf nodes, and nodes interconnecting the root node to the leaf nodes; and blockchaining the data objects contained within the root node, leaf nodes and interconnecting nodes together to form blockchains.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for securing a large data set with a blockchained Merkle B-Tree.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Miraldo et al (US 11,269,839) teaches storing data from key-value pairs in leaf, intermediate, and root nodes of a data structure similar to a Merkle Tree, also teaches storing some of the key-value storage structure (“a partial state”) in a blockchain but not the entire structure (the “world state”) as claimed (column 2 lines 30-52, column 14 lines 1-11).
	Liao (US 20210109825) teaches consensus processing for fragments of transaction data in a blockchain, does not teach storing each data object of a data set within a separate node of a Merkle Tree including within a root node, leaf nodes, and nodes interconnecting the root node to the leaf nodes; and blockchaining the data objects contained within the root node, leaf nodes and interconnecting nodes together to form blockchains (paragraphs 0003, 0015, 0052, 0170).

Responses to Applicant’s Remarks
	Regarding objections of claims 2-8, 10-14, and 16-20 for “the Merkle Tree” of claim 1 instead of “the non-transitory computer tangible medium of claim 1,” in view of amendments reciting “the non-transitory computer tangible medium,” these objections are withdrawn.  Regarding rejections of claims 1-5, 9-11, and 13-15 for non-statutory double patenting over claims 1 and 9-13 of US Patent 10,896,171, in view of Applicant filing and the Office approving a Terminal Disclaimer on 7/9/22, these rejections are withdrawn.  Regarding rejections of claims 9-12 under 35 U.S.C. 101 for reciting mental processes without significantly more, in view of amendments to claim  9 reciting blockchaining the root node, leaf nodes, and interconnecting nodes of a Merkle Tree, the claims recite significantly more than the mental processes and these rejections are withdrawn.
Regarding rejections under 35 U.S.C. 102 of claims 1, 7, 9, and 13 by Li and claims 15-16 by Wang; and rejections under 35 U.S.C. 103 of claims 2-3 and 11 by Li in view of Lakk, claims 5 and 12 by Li in view of Pauker, claim 10 by Li in view of Zamani, and claim 11 by Li in view of Such Vincent, Applicant’s arguments have been considered and are persuasive.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/12/22